DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-3-2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 12, 21 and 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of the proton exchange membrane material comprising a polymer according to Formula I where Ar is at least two aryl groups comprising Formula (1) cited in claim 2; R1 = CF3 (a halomethyl); R2 includes a flexible an acidic group, specifically -(CH2)n=5 –R3 where R3= -SO3H, a sulfonate group in the reply filed on 9-3-2020 and 3-4-2022 is acknowledged.
Claims 9-11, 18-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-3-2020.  Claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected acidic group SO3H is not a super acidic group.                                            Claim Rejections - 35 USC § 112
Claims 1-8, 12, 21 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because the claim should cite “wherein Ar includes at least two or three aryl groups, …”.
Claim 1 is rejected because the claim should cite “R2 includes a flexible hydrocarbon tether having the structure according to formula II: …  wherein R3 comprises an acidic group comprising an unsubstituted sulfonate group or a substituted fluorine sulfonate group, an unsubstituted phosphonate group or an unsubstituted carboxylate group, n is from 2 to about 20; and r is greater than…two aryl groups”.  The bold is bringing up dependent claim 5 into independent claim 1.3”.           Claim 5 should be cancelled because the claim does not further limit claim 1.           Claim 6 should cite “according to claim 1, wherein R3 comprises a fluorophenyl sulfonate group”.           Claim 7 should cite “according to claim 1, wherein R3 comprises a fluoroalkyl  sulfonate group”.           Claim 8, should cite “according to claim 1, wherein R3 comprises -CF2CF2SO3H or SO3H.”.           Claim 21 is rejected the claim is sort of a duplicate to claim 4.  Both claims are claiming the same concept of CF3.           Claim 26 is rejected because the claim should cite “Ar includes at least two or three aryl groups;”.           Claim 26 is rejected because the claim should cite “R2 includes a flexible hydrocarbon tether having the structure according to formula II: …  wherein R3comprises an acidic group comprising an unsubstituted sulfonate group or a substituted fluorine sulfonate group, an unsubstituted phosphonate group or an unsubstituted carboxylate group, n is from 2 to about 20; and”.          Claim 27 should therefore cite “wherein the Ar including at least two or three aryl groups includes: …or combinations thereof.”.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727